Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 has been entered. 

Response to Amendment
Applicant’s submission filed 05/05/2022 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-5 & 8-20 are currently pending. 

Response to Arguments

With regard to 103 rejection:
Applicant’s arguments and amendments with regard to Claims 1-5 & 8-20 have been considered in light of in further view of Feucht and in view of Xue-xin and the new reference.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7, 9-14 & 16-17 &19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Feucht (US 20060125489; “Feucht”) in view of Xue-xin (CN104104357; “Xue-xin” translation provided for citations) and in further view of Cho (US 20110073474; ”Cho”).

Claim 1. Feucht discloses a resonator gas sensor device (Fig. 1d with Fig. 1a descriptions of upper resonator elements used in Fig. 1d)[0006] comprising: a lower electrode (Fig. 1d: 6 with passivation layer 14) on a substrate (Fig. 1d: substrate 3)[0069]; a piezoelectric layer (4) on the lower electrode (6)[0063]; an upper electrode (5) on the piezoelectric layer (4) [0063] and an upper protective layer (Fig. 1d: protective layer 12-- between electrode 5 and gas sensing layer 10 )[0066-0067](Fig. 1d: protective layer 12 protective layer descriptions apply to elements 12 & 14: and Fig. 1e protective layer 14 is between electrode 6 and gas layer 10] & [0028 protective layers can be multi-layers nitride and oxide] made of oxide or nitrides located between electrodes and gas sensing layers shown] on the upper electrode (5), the upper layer (12); and a gas sensing layer (10)[0005  Various substances, for example hydrocarbons, can be adsorbed on these polymer films] & [0006 The known device having the piezo acoustic resonator is suitable for the detection of a substance of a fluid. The fluid is either a liquid or a gas or gas mixture] on the upper protective layer (12)[0066].  

Feucht discloses a hydrophobic passivation layer (12 & 14) of a nitride or oxide protective layers [0028] between an electrodes (Fig. 1d. electrode 5 or Fig. 1e. electrode 6) and a gas sensing layer (10).  Feucht does not explicitly disclose:
1) the upper passivation layer includes a first hydrophobic material and an upper moisture proof capping on the upper passivation layer.
2) capping layer including at least one of a polymer including a methyl group, an aliphatic polymer, or an aromatic polymer.


With regard to 1) Xue-xin teaches the manufacturing of a resonator (Fig. 5).  Xue-xin further teaches the upper passivation layer (Fig. 5:  aluminium nitride passivation layer 515) includes a first hydrophobic material [0081 In order to achieve electrical insulation of the device and prevent the device from being oxidized by oxygen, a layer of aluminum nitride is usually deposited on the surface of the thin-film bulk acoustic wave as a passivation layer] & [0082 By measuring the contact angle between the surface of the fluorinated aluminum nitride and pure water, it was found that its value is greater than 110 degrees, which means that a hydrophobic passivation layer has been formed] and an upper moisture-proof capping [0093 A hydrophobic organic thin film 517 is located above the surface, wherein the hydrophobic organic thin film 517 is used for hydrophobic passivation of the resonator] layer (Fig. 5: upper hydrophobic layer 517) on the upper passivation layer (Fig. 5: passivation layer of hydrophobic aluminium nitride 515).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Xue-xin’s  upper passivation layer with a hydrophobic material choice of aluminum nitride and with an upper hydrophobic moisture-proof capping layer as layers to use as material choices for Feucht’s nitride oxide protection layers arranged between Feucht’s fluid porous gas sensing layer and resonator electrode because the protection layers improves the reliability of the resonator by protecting the electrode from damaging fluid corrosion and water intrusion [Xue-xin 0009 & 0082].

With regard to 2) Cho teaches a moisture capping layer (400) [0040:   a piezoelectric substrate 100 and at least one IDT electrode 200 formed (e.g., disposed) on the substrate 100. As shown in FIG. 3, an oxide thin film 300 is formed (e.g., disposed) on a surface of the IDT electrode 200, and a hydrophobic thin film 400 is formed (e.g., disposed) on the surface of the oxide thin film 300] including at least one of a polymer including an aromatic polymer [0014:  a fatty acid selected from the group consisting of decenoic acid, stearic acid, octadecanoic acid, capric acid, lauric acid, myristic acid, palmitic acid, dodecenoic acid, tetradecenoic acid, hexadecenoic acid, oleic acid, linoleic acid, linolenic acid, ricinoleic acid, and a derivative thereof, and a combination thereof; (ii) a phosphonic acid compound selected from the group consisting of octyl phosphonic acid, octadecyl phosphonic acid, lauryl phosphonic acid, organophosphonic acid, and a derivative or a salts thereof, and a combination thereof; (iii) a sulfonic acid compound selected from vinylbenzene sulfonic acid, allylsulfonic acid, methallylsulfonic acid, styrenesulfonic acid, isoprenesulfonic acid, 2-acrylamido-2-methylpropanesulfonic acid].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use one of Cho’s aromatic polymers as a hydrophobic material choice over Feucht’s fluorinated polymer because aromatic polymers with its benzene ring structure increase the reliability of the device by providing increased mechanical and thermal protection over fluorine based polymers [Cho 0014].
Claim 2. Dependent on the resonator sensor device (Fig. 1d) of claim 1. Feucht embodiment (Fig. 1d with an upper passivation layer 12).  Fuecht’s embodiment 1d does not explicitly disclose:
a lower passivation layer between the substrate and the lower electrode, the lower passivation layer including a second hydrophobic material. 

Feucht teaches a lower passivation layer (Fig. 1e: 14) [0070 The resonator 2 is mounted on a membrane 14. The membrane 14 consists of a silicon nitride layer and a silicon oxide layer] between the substrate (3) and the lower electrode (6) [0069], the lower passivation layer (14) including a second hydrophobic material [0028 nitride layer and oxide layer].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use Feucht’s protection layers on both top and bottom electrodes because protection of the electrode surfaces from damaging corrosion and moisture improves the reliability of the resonator device [Feucht 0009]. 

Additionally, Feucht does not explicitly disclose:
A material choice of protection layers where the passivation layer includes a first hydrophobic material.


Xue-xin teaches the manufacturing of a resonator (Fig. 5).  Xue-xin further teaches the passivation layer (Fig. 5:  aluminium nitride passivation layer 515) includes a first hydrophobic material  [0081 In order to achieve electrical insulation of the device and prevent the device from being oxidized by oxygen, a layer of aluminum nitride is usually deposited on the surface of the thin-film bulk acoustic wave as a passivation layer] & [0082 By measuring the contact angle between the surface of the fluorinated aluminum nitride and pure water, it was found that its value is greater than 110 degrees, which means that a hydrophobic passivation layer has been formed].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Xue-xin’s passivation layer with a hydrophobic material choice of aluminum nitride as a material for Feucht’s nitride protection layer because the hydrophobic passivation layer improves the reliability of the resonator by protecting the electrode from damaging fluid corrosion and water intrusion [Xue-xin 0009 & 0082].

Claim 5. Dependent on the resonator sensor device (Fig. 1d) of claim 1. Feucht further discloses the upper passivation layer (12) [0028 protection layers of nitride and oxide].  Feucht does not explicitly disclose:

the upper passivation layer comprises a hydrophobic inorganic material, the hydrophobic inorganic material comprises at least one of silicon nitride, aluminum nitride, silicon carbide, and silicon oxycarbide:

Xue-xin teaches the manufacturing of a resonator (Fig. 5).  Xue-xin further teaches the upper passivation layer (Fig. 5:  aluminium nitride passivation layer 515) includes a first hydrophobic material  [0081 In order to achieve electrical insulation of the device and prevent the device from being oxidized by oxygen, a layer of aluminum nitride is usually deposited on the surface of the thin-film bulk acoustic wave as a passivation layer] & [0082 By measuring the contact angle between the surface of the fluorinated aluminum nitride and pure water, it was found that its value is greater than 110 degrees, which means that a hydrophobic passivation layer has been formed].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Xue-xin’s  upper passivation layer with a hydrophobic material choice of aluminum nitride to use as material choices for Feucht’s protection nitride oxide protection layers between Feucht’s fluid porous gas sensing layer and resonator electrode because the aluminum nitride protection layers protects the electrode from damaging fluid corrosion and water intrusion [Xue-xin 0009 & 0082].

Claim 9. Dependent on the resonator sensor device (Fig. 1d) of claim 1. Feucht further discloses the upper protection layer (Fig. 1d:  protective layer 12) covers an entire upper surface of the upper electrode (Fig. 1d: upper electrode 5).   The limitation of the upper protective layer as a passivation layer is taught with motivation to combine in the rejection of Claim 1.

Claim 10. Dependent on the resonator sensor device (Fig. 1d) of respective claim 1. Feucht does not explicitly disclose:
the upper passivation layer has a contact angle with water greater than 90 degrees.

Xue-xin teaches the manufacturing of a resonator (Fig. 5).  Xue-xin further teaches the upper passivation layer (Fig. 5: hydrophobic layer 517) has a contact angle with water greater than 90 degrees [0082 By measuring the contact angle between the surface of the fluorinated modified aluminum nitride and pure water, it was found that the value was greater than 110 degrees, which means that a hydrophobic passivation has been formed].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Xue-xin’s passivation layer and with an upper hydrophobic moisture-proof capping layer as layers to use in Feucht’s upper protection layer above an upper electrode because the verifiable hydrophobic layer with a contact angle above 90°s improves the resonators reliability by protecting  the electrode from corrosion and error inducing water intrusion [Xue-xin 0009].

Claim 11. Dependent on the resonator sensor device (Fig. 1d) of claim 1. Feucht further discloses the substrate (Fig. 1d: substrate 3) comprises a cavity (16), and the resonator sensor device (Fig. 1d)[0069] further comprises a lower passivation layer (14) [0070 The resonator 2 is mounted on a membrane 14. The membrane 14 consists of a silicon nitride layer and a silicon oxide layer] including a second hydrophobic material [0070 a silicon nitride layer and a silicon oxide layer], the lower passivation layer (14) on a bottom surface of the lower electrode (6) facing the cavity (16) [0069 The cavity 16 is covered by the membrane 14. The membrane 14 connects the resonator 2 and the semiconductor substrate 3. Membrane 14 and cavity 16 are implemented in the semiconductor substrate by means of bulk and/or surface micromachining].  

Claim 12. Feucht discloses a resonator sensor device (Fig.1d). Feucht further discloses a lower passivation layer (14) [0070 The resonator 2 is mounted on a membrane 14. The membrane 14 consists of a silicon nitride layer and a silicon oxide layer] on a substrate (3), the lower passivation layer (14) including a first hydrophobic material (14) [0070 The resonator 2 is mounted on a membrane 14. The membrane 14 consists of a silicon nitride layer and a silicon oxide layer]; a lower electrode (6) on the lower passivation layer (14)[0069]; a piezoelectric layer (4) on the lower electrode (6) ; an upper electrode (5) on the piezoelectric layer (4); an upper protection layer  (Fig. 1d: protective layer 12-- between electrode 5 and gas sensing layer 10 )[0066-0067](Fig. 1d: protective layer 12 protective layer descriptions apply to elements 12 & 14: and Fig. 1e protective layer 14 is between electrode 6 and gas layer 10] & [0028 protective layers can be multi-layers nitride and oxide] made of oxide or nitrides located between electrodes and gas sensing layers shown] on the upper electrode (5), the upper protection layer (12) including a second hydrophobic material  [0070 a silicon nitride layer and a silicon oxide layer]; and a gas sensing layer (10) [0005  Various substances, for example hydrocarbons, can be adsorbed on these polymer films] & [0006 The known device having the piezo acoustic resonator is suitable for the detection of a substance of a fluid. The fluid is either a liquid or a gas or gas mixture] on the upper protection layer (12).  Feucht discloses a hydrophobic passivation layer (12 & 14) of a nitride or oxide protective layers [0028] between an electrodes (Fig. 1d. electrode 5 or Fig. 1e. electrode 6) and a gas sensing layer (10).  Feucht does not explicitly disclose:
the upper passivation layer includes a first hydrophobic material and an upper moisture proof capping on the upper passivation layer.
capping layer including at least one of a polymer including a methyl group, an aliphatic polymer, or an aromatic polymer.


With regard to 1) Xue-xin teaches the manufacturing of a resonator (Fig. 5).  Xue-xin further teaches the upper passivation layer (Fig. 5:  aluminium nitride passivation layer 515) includes a first hydrophobic material  [0081 In order to achieve electrical insulation of the device and prevent the device from being oxidized by oxygen, a layer of aluminum nitride is usually deposited on the surface of the thin-film bulk acoustic wave as a passivation layer] & [0082 By measuring the contact angle between the surface of the fluorinated aluminum nitride and pure water, it was found that its value is greater than 110 degrees, which means that a hydrophobic passivation layer has been formed] and an upper moisture-proof capping [0093 A hydrophobic organic thin film 517 is located above the surface, wherein the hydrophobic organic thin film 517 is used for hydrophobic passivation of the resonator] layer (Fig. 5: upper hydrophobic layer 517) on the upper passivation layer (Fig. 5: passivation layer of hydrophobic aluminium nitride 515).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Xue-xin’s  upper passivation layer with a hydrophobic material choice of aluminum nitride and with an upper hydrophobic moisture-proof capping layer as layers to use as material choices for Feucht’s nitride oxide protection layers arranged between Feucht’s fluid porous gas sensing layer and resonator electrode because the protection layers improves the reliability of the resonator by protecting the electrode from damaging fluid corrosion and water intrusion [Xue-xin 0009 & 0082].

With regard to 2) Cho teaches a moisture capping layer (400) [0040:   a piezoelectric substrate 100 and at least one IDT electrode 200 formed (e.g., disposed) on the substrate 100. As shown in FIG. 3, an oxide thin film 300 is formed (e.g., disposed) on a surface of the IDT electrode 200, and a hydrophobic thin film 400 is formed (e.g., disposed) on the surface of the oxide thin film 300] including at least one of a polymer including an aromatic polymer [0014:  a fatty acid selected from the group consisting of decenoic acid, stearic acid (octadecanoic acid), capric acid, lauric acid, myristic acid, palmitic acid, dodecenoic acid, tetradecenoic acid, hexadecenoic acid, oleic acid, linoleic acid, linolenic acid, ricinoleic acid, and a derivative thereof, and a combination thereof; (ii) a phosphonic acid compound selected from the group consisting of octyl phosphonic acid, octadecyl phosphonic acid, lauryl phosphonic acid, organophosphonic acid, and a derivative or a salts thereof, and a combination thereof; (iii) a sulfonic acid compound selected from vinylbenzene sulfonic acid, allylsulfonic acid, methallylsulfonic acid, styrenesulfonic acid, isoprenesulfonic acid, 2-acrylamido-2-methylpropanesulfonic acid].

It would have been obvious to one having ordinary skill in the art before the effective filing date to use one of Cho’s aromatic polymers as a hydrophobic material choice over Feucht’s fluorinated polymer because aromatic polymers with its benzene ring structure increase the reliability of the device by providing increased mechanical and thermal protection over fluorine based polymers [Cho 0014]. 
Claim 13. Dependent on the resonator sensor device (Fig. 1d) of claim 12. Feucht further discloses the upper protection layer (12) covers an entire upper surface (Fig. 1d: 12 protection layer fully covers the upper electrode 5) of the upper electrode (5), and the lower passivation layer (14) [0070 The resonator 2 is mounted on a membrane 14. The membrane 14 consists of a silicon nitride layer and a silicon oxide layer] covers an entire bottom surface (Fig. 1d: membrane 14 covers the bottom surface of lower electrode 6) of the lower electrode (6). The limitation of the upper protective layer as a passivation layer is taught with motivation to combine in the rejection of Claim 1.

Claim 14. Dependent on the resonator sensor device (Fig. 1d) of claim 12. Feucht does not explicitly disclose:
the upper passivation layer has a contact angle with water greater than 90 degrees.


Xue-xin teaches the manufacturing of a resonator (Fig. 5).  Xue-xin further teaches the upper passivation layer (Fig. 5: hydrophobic layer 517) has a contact angle with water greater than 90 degrees [0082 By measuring the contact angle between the surface of the fluorinated modified aluminum nitride and pure water, it was found that the value was greater than 110 degrees, which means that a hydrophobic passivation has been formed].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Xue-xin’s passivation layer and with an upper hydrophobic moisture-proof capping layer as layers to use in Feucht’s upper protection layer above an upper electrode because the verifiable hydrophobic layer with a contact angle above 90°s improves the resonators reliability by protecting  the electrode from corrosion and error inducing water intrusion [Xue-xin 0009].

Claim 16. Dependent on the resonator sensor device (Fig. 1d) of claim 12. Feucht further discloses the lower passivation layer (14) and the substrate (3) are partially separated (Fig. 1d:  a protection layer 14 with a cavity 16 between the protection layer and the substrate) by a cavity (16) [0069], and the lower electrode (6) is not exposed to an inner wall (Fig. 1d:  the lower electrode 6 has a protection layer 14 between the electrode 6 and the cavity 16) of the cavity (16).  

Claim 17. Feucht discloses a resonator sensor device (Fig. 1d). Feucht further discloses comprising: a lower electrode (Fig. 1d: lower electrode 6) on a substrate (3); 26Atty. Dkt. No. 2557-003001-US a piezoelectric layer (4) on the lower electrode (6)[0069]; an upper electrode (5) on the piezoelectric layer (4); an upper protection layer  (Fig. 1d: protective layer 12-- between electrode 5 and gas sensing layer 10 )[0066-0067](Fig. 1d: protective layer 12 protective layer descriptions apply to elements 12 & 14: and Fig. 1e protective layer 14 is between electrode 6 and gas layer 10] & [0028 protective layers can be multi-layers nitride and oxide] made of oxide or nitrides located between electrodes and gas sensing layers shown] on the upper electrode (5)[0066]; and a gas sensing layer (10) [0005  Various substances, for example hydrocarbons, can be adsorbed on these polymer films] & [0006 The known device having the piezo acoustic resonator is suitable for the detection of a substance of a fluid. The fluid is either a liquid or a gas or gas mixture] on the upper passivation layer (12).
 
Feucht discloses a hydrophobic passivation layer (12 & 14) of a nitride or oxide protective layers [0028] between an electrodes (Fig. 1d. electrode 5 or Fig. 1e. electrode 6) and a gas sensing layer (10).  Feucht does not explicitly disclose:
1) A material choice of protection layers where the upper passivation layer includes a first hydrophobic material and an upper moisture proof capping on the upper passivation layer.
2) wherein the upper passivation layer has a contact angle with water greater than 90 degrees.
3)capping layer including at least one of a polymer including a methyl group, an aliphatic polymer, or an aromatic polymer.


With regard to 1) Xue-xin teaches the manufacturing of a resonator (Fig. 5).  Xue-xin further teaches the upper passivation layer (Fig. 5:  aluminium nitride passivation layer 515) includes a first hydrophobic material  [0081 In order to achieve electrical insulation of the device and prevent the device from being oxidized by oxygen, a layer of aluminum nitride is usually deposited on the surface of the thin-film bulk acoustic wave as a passivation layer] & [0082 By measuring the contact angle between the surface of the fluorinated aluminum nitride and pure water, it was found that its value is greater than 110 degrees, which means that a hydrophobic passivation layer has been formed] and an upper moisture-proof capping [0093 A hydrophobic organic thin film 517 is located above the surface, wherein the hydrophobic organic thin film 517 is used for hydrophobic passivation of the resonator] layer (Fig. 5: upper hydrophobic layer 517) on the upper passivation layer (Fig. 5: passivation layer of hydrophobic aluminium nitride 515).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Xue-xin’s  upper passivation layer with a hydrophobic material choice of aluminum nitride and with an upper hydrophobic moisture-proof capping layer as layers to use as material choices for Feucht’s nitride oxide protection layers arranged between Feucht’s fluid porous gas sensing layer and resonator electrode because the protection layers improves the reliability of the resonator by protecting the electrode from damaging fluid corrosion and water intrusion [Xue-xin 0009 & 0082].

With regard to 2) Xue-xin teaches the manufacturing of a resonator (Fig. 5).  Xue-xin further teaches the upper passivation layer (Fig. 5: hydrophobic layer 517) has a contact angle with water greater than 90 degrees [0082 By measuring the contact angle between the surface of the fluorinated modified aluminum nitride and pure water, it was found that the value was greater than 110 degrees, which means that a hydrophobic passivation has been formed].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Xue-xin’s passivation layer and with an upper hydrophobic moisture-proof capping layer as layers to use in Feucht’s upper protection layer above an upper electrode because the verifiable hydrophobic layer with a contact angle above 90°s improves the resonators reliability by protecting  the electrode from corrosion and error inducing water intrusion [Xue-xin 0009].

With regard to 3) Cho teaches a moisture capping layer (400) [0040: a piezoelectric substrate 100 and at least one IDT electrode 200 formed (e.g., disposed) on the substrate 100. As shown in FIG. 3, an oxide thin film 300 is formed (e.g., disposed) on a surface of the IDT electrode 200, and a hydrophobic thin film 400 is formed (e.g., disposed) on the surface of the oxide thin film 300] including at least one of a polymer including an aromatic polymer [0014:  a fatty acid selected from the group consisting of decenoic acid, stearic acid (octadecanoic acid), capric acid, lauric acid, myristic acid, palmitic acid, dodecenoic acid, tetradecenoic acid, hexadecenoic acid, oleic acid, linoleic acid, linolenic acid, ricinoleic acid, and a derivative thereof, and a combination thereof; (ii) a phosphonic acid compound selected from the group consisting of octyl phosphonic acid, octadecyl phosphonic acid, lauryl phosphonic acid, organophosphonic acid, and a derivative or a salts thereof, and a combination thereof; (iii) a sulfonic acid compound selected from vinylbenzene sulfonic acid, allylsulfonic acid, methallylsulfonic acid, styrenesulfonic acid, isoprenesulfonic acid, 2-acrylamido-2-methylpropanesulfonic acid].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use one of Cho’s aromatic polymers as a hydrophobic material choice over Feucht’s fluorinated polymer because aromatic polymers with its benzene ring structure increase the reliability of the device by providing increased mechanical and thermal protection over fluorine based polymers [Cho 0014]. 
Claim 19. Dependent on the resonator sensor device (Fig. 1d) of claim 18. Feucht further discloses the upper protection layer (12) covers an entire upper surface (Fig. 1d:  of the upper protection layer covers electrode 5) of electrode (5), and the lower passivation layer (14) [0070 The resonator 2 is mounted on a membrane 14. The membrane 14 consists of a silicon nitride layer and a silicon oxide layer] covers an entire bottom surface (Fig. 1d:  lower passivation layer 14 on bottom of lower electrode 6 where layer 14 faces 16 cavity) of the lower electrode (6) facing the cavity (16).  The limitation of the upper protective layer as a passivation layer is taught with motivation to combine in the rejection of Claim 1.

Claim 20. Dependent on the resonator sensor device (Fig. 1d) of claim 17. Feucht further discloses the substrate (3) comprises a cavity (16), and the resonator sensor device (Fig. 1d) further comprises a lower passivation layer (14)[0070] including a second hydrophobic material [0070 a silicon nitride layer and a silicon oxide layer] and being located on a bottom surface (Fig. 1d:  lower passivation layer 14 on bottom of lower electrode 6 where layer 14 faces 16 cavity) of the lower electrode (6) facing the cavity (16)[0069].

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Feucht in view of Xue-xin and Cho and in further view of Hee (KR20170096717: “Hee”).

Claim 3. Dependent on the resonator sensor device (Fig. 1d) of claim 2. Feucht further discloses the substrate (3) and the lower passivation layer (14) [0070 The resonator 2 is mounted on a membrane 14. The membrane 14 consists of a silicon nitride layer and a silicon oxide layer] are partially separated by a cavity (16) [0069]. Feucht does not explicitly disclose:
the cavity vertically overlapping the lower electrode, the piezoelectric layer, and the upper electrode.  

Hee teaches a protected resonator (Fig. 1). Hee further teaches the cavity (Fig. 1: 130 gap) vertically overlapping the lower electrode (Fig. 1: lower electrode 151), the piezoelectric layer (Fig. 1: piezoelectric layer 153), and the upper electrode (Fig. 1: upper electrode 152).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Hee’s arrangement of a cavity raised to form a gap that overlaps the layers of the resonator as a cavity arrangement for Feucht’s cavity within a resonator because the raised gap improves the reliability of the resonator by isolating the resonator from error inducing vibrations from noise in the supporting substrate [Hee 0022].

Claim 18. Dependent on the resonator sensor device (Fig. 1d) of claim 17. Feucht further discloses comprising a lower passivation layer (14) [0070 The resonator 2 is mounted on a membrane 14. The membrane 14 consists of a silicon nitride layer and a silicon oxide layer] between the substrate (3) [0069] and the lower electrode (6), the lower passivation layer (14) [0070 The resonator 2 is mounted on a membrane 14. The membrane 14 consists of a silicon nitride layer and a silicon oxide layer] including a second hydrophobic material [0070 a silicon nitride layer and a silicon oxide layer], the lower passivation layer (14) and the substrate (3) partially separated by a cavity (16) (Fig. 1d: cavity 16 separates the substrate 3 from the lower passivation layer 14).

Feucht does not explicitly disclose a position vertically overlapping the lower electrode.

Hee teaches the cavity (Fig. 1: 130 gap) vertically overlapping the lower electrode (Fig. 1: lower electrode 151).

It would have been obvious to one having ordinary skill in the at before the effective filing date of the claimed invention to use Hee’s arrangement of a cavity raised to form a gap that overlaps the lower measurement electrode of the resonator as a cavity arrangement for Feucht’s cavity within a resonator because the raised gap improves the reliability of the resonator by isolating the resonator from error inducing vibrations from noise in the supporting substrate [Hee 0022].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Feucht in view of Xue-xin and Cho and in further view of Bradley (US20040246075: “Bradley”).

Claim 4. Dependent on the resonator sensor device (Fig. 1d) of claim 1. Feucht further discloses a first upper passivation layer (Fig. 1d: 12).

Feucht does not explicitly disclose:
a first upper passivation layer has a first thickness of about 10 nm to about 300 nm in a first direction perpendicular to an upper surface of the substrate.

Bradley teaches a resonator (Fig. 5).  Bradley further teaches a first upper passivation layer (Fig. 5: passivation layer 64 perpendicular to substrate 12) has a first thickness of about 10 nm to about 300 nm in a first direction perpendicular to an upper surface of the substrate (Fig. 5: substrate 12) [0051 Thickness of the passivation layer 64 can be within a range in the order of thousands of angstroms depending on various factors such … the passivation layer 64 can be approximately 3,000 angstroms (e.g. 300nm) thick].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Bradley’s thickness of a passivation layer as a thickness for Feucht’s, as modified by Hee, passivation layer because optimizing the thickness of the corrosion protection provided by the passivation layer improves the reliability of the resonator by providing a thickness that maximizes protection level to an established thickness that does not impact the performance of the resonator [Bradley 0002].

Claims 8 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Feucht in view of Xue-xin and Cho and in further view of Zhang (US 20110304412: “Zhang”).
  
Claim 8. Dependent on the resonator sensor device (Fig. 1d) of claim 1. Feucht further discloses comprising a lower passivation layer (14) [0070 The resonator 2 is mounted on a membrane 14. The membrane 14 consists of a silicon nitride layer and a silicon oxide layer] on a bottom surface of the lower electrode (6) (Fig. 1d: layer 14 is on the bottom of electrode 6)[0069], the lower passivation layer (14) including a second hydrophobic material [0070 a silicon nitride layer and a silicon oxide layer]. .  The limitation to teach a moisture a moisture-proof capping layer to protect a lower passivation layer is taught with motivation to combine in the rejection of claim 1.

Feucht does not explicitly disclose:
a lower moisture-proof capping layer on a bottom surface of the lower passivation layer.

Zhang teaches the manufacturing of a resonator (Fig. 3b).  Zhang further teaches a moisture-proof capping layer (Fig. 3b: hydrophobic layer 320)  on a bottom surface of the lower passivation layer (Fig. 3b: seed layer made of passivation material 330 [0068 passivation materials]) comprises a hydrophobic polymer [0021  In one embodiment, the first passivation layer (e.g. acting by material choice as a moisture layer)  is formed of a material of silicon carbide, aluminum oxide, diamond, diamond-like carbon (DLC), silicon oxide, silicon nitride, hydrophobic polymer and a combination thereof] & [0067  The first passivation layer 320 serves as a protective underlayer protecting the seed layer 330 from reaction with air, possible moisture or contamination from the environment]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Zhang’s  passivation layer and with an hydrophobic moisture-proof capping layer as layers to use in Feucht’s  lower protection layer beneath a lower electrode because the passivation layer protects the electrodes from corrosion and the hydrophobic increases the resonators reliability by protecting  the electrode from error and corrosion  inducing water intrusion [Zhang 0021].

Claim 15. Dependent on the resonator sensor device of claim 12. Feucht further discloses a lower protection layer (Fig. 1d: 14) between a lower electrode (Fig. 1d: 6) and a substrate (Fig. 1d: substrate 3) (14) [0070 The resonator 2 is mounted on a membrane 14. The membrane 14 consists of a silicon nitride layer and a silicon oxide layer] on a bottom surface of the lower electrode (6) (Fig. 1d: layer 14 is on the bottom of electrode 6)[0069].  The limitation to teach a moisture a moisture-proof capping layer to protect a lower passivation layer is taught with motivation to combine in the rejection of claim 12.
Feucht does not explicitly disclose:
a lower moisture-proof capping layer between a lower passivation layer and the substrate the lower moisture-proof capping layer comprises a hydrophobic polymer.  

Zhang teaches the manufacturing of a resonator (Fig. 3b).  Zhang further teaches a moisture-proof capping layer (Fig. 3b: hydrophobic layer 320)  on a bottom surface of the lower passivation layer (Fig. 3b: seed layer made of passivation material 330 [0068 passivation materials including aluminium nitride]) comprises a hydrophobic polymer [0021  In one embodiment, the first passivation layer (e.g. acting by material choice as a moisture layer)  is formed of a material of silicon carbide, aluminum oxide, diamond, diamond-like carbon (DLC), silicon oxide, silicon nitride, hydrophobic polymer and a combination thereof] & [0067  The first passivation layer 320 serves as a protective underlayer protecting the seed layer 330 from reaction with air, possible moisture or contamination from the environment]. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Zhang’s  passivation layer and with an hydrophobic moisture-proof capping layer as layers to use in Feucht’s  lower protection layer beneath a lower electrode because the passivation layer protects the electrodes from corrosion and the hydrophobic increases the resonators reliability by protecting  the electrode from error and corrosion  inducing water intrusion [Zhang 0021].
Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 20180123554 A1
KYOUNG; Je Hong et al.
acoustic wave resonator wherein all processing steps are accomplished from a single side of said substrate.  
US 20080142366 A1
Tamirisa; Prabhakar Apparao et al.
Hydrophobic thin films


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                                                                                                                                                                                                                                /ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856